Bloodworth, J.
1. When considered in connection with the remainder of the charge, there is no error in the following excerpt therefrom: “ If you believe that this defendant was in possession and control of the premises on which the liquor was found, I say if you believe that from the evidence in the case, then the law presumes it was his liquor; and you would be warranted in presuming and inferring not only that it was the defendant’s beer, but you would be warranted in presuming that he made it.”
2. Questions of fact are for the jury, especially in cases of circumstantial evidence, and where no error of law has been committed, and there is ample evidence to authorize the finding, this court will not interfere, the verdict being neither against the law nor the evidence.

Judgment affirmed.


Luke and Bloodicortli, J.J., concur.